Citation Nr: 0639667	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  05-09 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to restoration of VA death pension benefits as 
the unmarried widow of a veteran.


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1943 to December 
1945.  The veteran died in May 1981.  The appellant was the 
surviving spouse of the veteran at the time of the veteran's 
death.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2004 determination by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO) that the appellant was not entitled to 
reinstatement of death pension benefits that were terminated 
upon her remarriage in October 1993.


FINDINGS OF FACT

1.  The appellant and the veteran were married in January 
1980.

2.  The appellant's marriage to the veteran was terminated by 
his death in May 1981.

3.  The appellant remarried in February 1987; that remarriage 
was terminated by divorce in October 1993.


CONCLUSION OF LAW

There is no legal basis to reinstate the appellant's 
eligibility for VA death pension benefits as the unmarried 
widow of a veteran.  38 U.S.C.A. § 103 (West 2002); 38 C.F.R. 
§§ 3.50, 3.55 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The question for the Board's determination is whether the 
appellant is legally entitled to restoration of death pension 
benefits as the unmarried widow of the veteran.  Because the 
law and not the evidence is dispositive in the instant case, 
additional factual development would have no bearing on the 
ultimate outcome.  The Court has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of the claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Accordingly, the Veterans 
Claims Assistance Act of 2000 (VCAA) can have no effect on 
this appeal.  See Dela Cruz, supra; see also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim"].

The appellant seeks restoration of VA death pension benefits, 
which were terminated by her remarriage. 

The surviving spouse of a veteran who had qualifying service 
during a period of war, and who died due to non-service-
connected causes, may be entitled to death pension benefits, 
subject to the surviving spouse's annual income.  38 U.S.C.A. 
§ 1541 (West 2002).

For the purpose of administering veteran's benefits, except 
as provided in 38 C.F.R. § 3.52, a "surviving spouse" means a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) (defining a 
marriage as one valid under the law of the place where the 
parties resided at the time of the marriage or the law of the 
place where the parties resided when the right to benefits 
accrued) and who was the spouse of the veteran at the time of 
the veteran's death and (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
fault of the spouse; and (2) except as provided in 38 C.F.R. 
§ 3.55, has not remarried or has not since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b) (2006).

Remarriage of a surviving spouse shall not bar the furnishing 
of benefits to such surviving spouse if the marriage: (i) was 
void; or (ii) has been annulled by a court having basic 
authority to render annulment decrees, unless it is 
determined by VA that the annulment was obtained through 
fraud by either party or by collusion.  On or after January 
1, 1971, remarriage of a surviving spouse terminated prior to 
November 1, 1990, or terminated by legal proceedings 
commenced prior to November 1, 1990, by an individual who, 
but for the remarriage, would be considered the surviving 
spouse, shall not bar the furnishing of benefits to such 
surviving spouse provided that the marriage: (i) has been 
terminated by death, or has been dissolved by a court with 
basic authority to render divorce decrees unless VA 
determines that the divorce was secured through fraud by the 
surviving spouse or by collusion.

The controlling statute that addresses this issue is 38 
U.S.C.A. § 103(d)(2) which states the following:

The remarriage of the surviving spouse of a veteran shall not 
bar the furnishing of benefits specified in paragraph (5) to 
such person as the surviving spouse of the veteran if the 
remarriage has been terminated by death or divorce unless the 
Secretary [of VA] determines that the divorce was secured 
through fraud or collusion.

The benefits listed under paragraph (5) are dependency and 
indemnity compensation, medical care for survivors and 
dependents of certain veterans, educational assistance, and 
housing loans.  38 U.S.C.A. § 103 (d)(5).  They do not 
include VA death pension benefits.

The relevant facts in this case are not in dispute.  The 
appellant and the veteran were married in January 1980.  The 
veteran died in May 1981.  The appellant subsequently claimed 
and received VA death pension benefits, which were terminated 
upon her remarriage in February 1987.  The RO subsequently 
received documentation from the appellant showing that she 
was granted a divorce as of October 1993.  She thereafter 
requested that her death pension benefits be reinstated 
because she was no longer married.

The Board has carefully reviewed the law and finds that 
reinstatement of death pension benefits is legally precluded.  
The statute cited above is clear: reinstatement of benefits 
following the dissolution of the remarriage is limited to 
dependency and indemnity compensation, medical care for 
survivors and dependents of certain veterans, educational 
assistance, and housing loans.  Congress limited which 
benefits could be restored, and such benefits do not include 
death pension benefits. There is no provision in the law to 
reinstate death pension benefits based on a terminated 
marital relationship following the death of the veteran, 
when, as here,  that marital relationship had been terminated 
subsequent to November 1, 1990.  
See 38 U.S.C.A. § 101(d)(2), (5); 38 C.F.R. § 3.55.

In short, in the instant case, death pension benefits were 
properly terminated, and cannot by law be reinstated.  The 
Court has held that in a case where the law, as opposed to 
the facts, is dispositive of the claim, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
appellant's request for reinstatement of death pension 
benefits is such a claim, and it is accordingly denied.

The Board is sympathetic to the appellant's situation.  To 
some extent, she appears to be raising an argument couched in 
equity, in that she contends that it is unfair to deny her 
the benefits she once had based on a failed marriage.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis. See 38 
U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).  The Board has decided this case 
based on its application of this law to the pertinent facts.

ORDER

Entitlement to restoration of VA death pension benefits as 
the unmarried widow of a veteran is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


